*416MEMORANDUM **
Jesus Cazarez-Salas appeals from his sentence imposed following his conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Cazarez-Salas contends that the district court erred by applying a 16-level sentencing enhancement under United States Sentencing Guidelines § 2L1.2(b)(l) for a prior drug trafficking conviction under California Health & Safety Code, § 11351.5. As Carranza-Moreno acknowledges in his reply brief, this contention is foreclosed. See United States v. Morales-Perez, 467 F.3d 1219, 1223 (9th Cir.2006) (holding that a conviction under California Health & Safety Code § 11351.5 categorically qualifies as a drug trafficking offense under the Guidelines).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.